DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Current application is a Con of application number 15/796,014 which is now a US Patent number 10,979,456. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, and 18 recite the limitation “identifies which policies have been violated …greater than or equal to a defined number of times” and a close examination of the Applicant’s disclosure shows that the limitation has no written description support and appears only in the claims. It is also unclear if this limitation is referring to the risk score exceeding a threshold value described in Par.[0039] and only Par.[0041] describes any violations by specific server devices: “Additionally, the assessment component 102 can determine which policies are continually being violated by specific server devices” but there is no support to recite “a defined number of times” that the policy is violated. 
Dependent claims do no remedy the deficiency and are therefore, rejected based on the same rationale. 
Claim 2 recites the limitation “wherein one or more terms have a likelihood greater than or equal to a defined threshold…” has no support in the Applicant’s disclosure and appears only in the claim. Par.[0039] describes a threshold related to risk score which is used to assess compliance but is unrelated to document processing using terms to classify policies as described in Par.[0036]: “Additionally, some terms can have a higher relevance to specific types of polices. Therefore, an assessment of the terms of the electronic document can provide an indication of what type of policy is or should be associated with the electronic document.” There is no support for defined threshold for likelihood of terms in electronic document as recited in the claim.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 18 recite the limitation “identifies which policies have been violated …greater than or equal to a defined number of times” and it is not clear what this limitation is referring to. Dependent claims do not remedy the deficiency and are therefore, rejected based on the same rationale. 
Claim 1 recites a process steps executed by the policy optimization component “…that determines one or more changes to a policy…” and followed by a series of process steps executed by the assessment component, “processes… the policy resulting in…;” “identifies which policies…;” and “remediates non-compliance of the policies…” and it is unclear how the policy from the first two steps relates to the process steps in “identifies…” and “remediates…”? Examiner suggests clarifying the antecedence relationship as it pertains to the policy that is found to be non-compliant leading to determining the type that it is and the one or more enterprise components identified to have violated the policy. Other corresponding independent claims recite the same limitations and are rejected based on the same explanation. Dependent claims do not remedy the deficiency and are therefore, rejected based on the same rationale. 
Claim 2 recites “wherein one or more terms have a likelihood greater than or equal to a defined threshold…” and the only threshold in the Applicant’s disclosure refers to a risk score and therefore, it is unclear what this limitation is referring to. 
Claims 22 and 24 recite the limitation “applies… to the policy resulting in extraction of one or more policy parameters” but the process steps that follow are unrelated to the extraction step. It appears that the independent claims are lacking in coherence and are missing essential steps/elements connecting the extraction step with determination of non-compliance, leading to ambiguous and vague recitation. For these reasons, the claims are deemed indefinite. Dependent claims do not remedy the deficiency and are therefore, rejected based on the same rationale.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,979,456. Although the independent claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application are broader than the claims in the Patent and is anticipated by the claims in the Patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383. The examiner can normally be reached 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA MUNDUR/Primary Examiner, Art Unit 2441